Exhibit 10.35

Exclusive Option Agreement

This Exclusive Option Agreement (this “Agreement”) is executed by and among the
parties below as of June 2, 2006 in Beijing:

 

Party A:   Lenovo-AsiaInfo Technologies, Inc., a limited liability company
organized and existing under the laws of the People’s Republic of China (“China”
or “PRC”) , with its address at Room 301-310, Zhongdian Information Tower, No.6
Zhongguancun South Street, Haidian District, Beijing 100086, P. R. China; Party
B:   Jian Qi, a citizen of China with Chinese identification No.:
110108196007011212 , and an address at Room 8,Building 5, Yiguang Temple Yard
2020, Haidian District, Beijing, P.R. China.; and Party C:   Lenovo Security
Technologies (Beijing), Inc., a limited liability company organized and existing
under the laws of China, with its address at Room 801-810, Zhongdian Information
Tower, No.6 Zhongguancun South Street, Haidian District, Beijing 100086, P. R.
China.

In this Agreement, each of Party A, Party B and Party C shall be referred to as
a “Party,” and they shall be collectively referred to as the “Parties”.

 

   Whereas:

 

  1. Party B holds 25% of the equity interest in Party C;

 

  2. Party A and Party B executed a loan agreement on June 2, 2006 (the “Loan
Agreement”).

 

   Now therefore, upon mutual discussion and negotiation, the Parties have
reached the following agreement:

 

1. Sale and Purchase of Equity Interest

 

  1.1 Option Granted

 

     In consideration of the payment of RMB10.00 by Party A, the receipt and
adequacy of which is hereby acknowledged by Party B, Party B hereby irrevocably
grants Party A an irrevocable right to purchase, or designate one or more
persons (each, a “Designee”) to purchase, the equity interests in Party C then
held by Party B once or at multiple times at any time in part or in whole at
Party A’s sole and absolute discretion to the extent permitted by Chinese laws
and at the price described in Section 1.3 herein (such right being the “Equity
Interest Purchase Option”). Except for Party A and the Designee(s), no other
person shall be entitled to the Equity Interest Purchase Option or other rights
with respect to the equity interests of Party B. Party C hereby agrees to the
grant by Party B of the Equity Interest Purchase Option to Party A. The term
“person” as used herein shall refer to individuals, corporations, partnerships,
partners, enterprises, trusts or non-corporate organizations.

 

  1.2 Steps for Exercise of Equity Interest Purchase Option

 

     Subject to the provisions of the laws and regulations of China, Party A may
exercise the Equity Interest Purchase Option by issuing a written notice to
Party B (the “Equity Interest Purchase Option Notice”) and specifying: (a) Party
A’s decision to exercise the Equity Interest Purchase Option; (b) the portion of
equity interests to be purchased from Party B (the “Optioned Interests”); and
(c) the date for purchasing the Optioned Interests.



--------------------------------------------------------------------------------

  1.3 Equity Interest Purchase Price

 

     Unless an appraisal is required by the laws of China applicable to the
Equity Interest Purchase Option when exercised by Party A, the purchase price of
the Optioned Interests (the “Equity Interest Purchase Price”) shall equal the
actual capital contributions paid in the registered capital of Party C by Party
B for the Optioned Interests.

 

  1.4 Transfer of Optioned Interests

 

     For each exercise of the Equity Interest Purchase Option:

 

  1.4.1 Party B shall cause Party C to promptly convene a shareholders meeting,
at which a resolution shall be adopted approving Party B’s transfer of the
Optioned Interests to Party A and/or the Designee(s);

 

  1.4.2 Party B shall execute a share transfer contract with respect to each
transfer with Party A and/or each Designee (whichever is applicable), in
accordance with the provisions of this Agreement and the Equity Interest
Purchase Option Notice regarding the Optioned Interests;

 

  1.4.3 The relevant Parties shall execute all other necessary contracts,
agreements or documents, obtain all necessary government licenses and permits
and take all necessary actions, to transfer valid ownership of the Optioned
Interests to Party A and/or the Designee(s), unencumbered by any security
interest, and cause Party A and/or the Designee(s) to become the registered
owner(s) of the Optioned Interests. For the purpose of this section and this
Agreement, “security interest” shall include security, mortgages, third party’s
rights or interests, any stock options, acquisition right, right of first
refusal, right to offset, ownership retention or other security arrangements,
but shall be deemed to exclude any security interest created by this Agreement
and Party B’s Share Pledge Agreement. “Party B’s Share Pledge Agreement” as used
in this section and this Agreement shall refer to the Share Pledge Agreement
executed by and between Party A and Party B as of the date hereof, whereby Party
B pledges all of the equity interest in Party C to Party A, in order to
guarantee Party C’s performance of its obligations under the Exclusive Business
Corporation Agreement executed by and between Party C and Party A.

 

  1.5 Payment of the Equity Interest Purchase Price

 

     The Parties have agreed in the Loan Agreement that any proceeds obtained by
Party B through the transfer of its equity interests in Party C shall be used
for repayment of the loan provided by Party A in accordance with the Loan
Agreement. Accordingly, upon exercise of the Equity Interest Purchase Option,
Party A may elect to make payment of the Equity Interest Purchase Price through
cancellation of the outstanding amount of the loan owed by Party B to Party A,
in which case Party A shall not be required to pay any additional Equity
Interest Purchase Price to Party B.

 

2. Covenants regarding Equity Interest Purchase Option

 

  2.1 Covenants regarding Party C

 

     Party B (as a shareholder of Party C) and Party C hereby covenant as
follows:

 

  2.1.1 Without the prior written consent of Party A, they shall not in any
manner supplement, change or amend the articles of association and bylaws of
Party C, increase or decrease its registered capital, or change its structure of
registered capital;

 

  2.1.2 They shall maintain Party C’s corporate existence in accordance with
good financial and business standards and practices by prudently and effectively
operating its business and handling its affairs;



--------------------------------------------------------------------------------

  2.1.3 Without the prior written consent of Party A, they shall not at any time
following the date hereof, sell, transfer, mortgage or dispose of in any manner
any assets of Party C or legal or beneficial interest in the business or
revenues of Party C, or allow the encumbrance thereon of any security interest;

 

  2.1.4 Without the prior written consent of Party A, they shall not incur,
inherit, guarantee or suffer the existence of any debt, except for (i) debts
incurred in the ordinary course of business other than through loans; and
(ii) debts disclosed to Party A for which Party A’s written consent has been
obtained;

 

  2.1.5 They shall always operate all of Party C’s businesses during the
ordinary course of business to maintain the asset value of Party C and refrain
from any action/omission that may affect Party C’s operating status and asset
value;

 

  2.1.6 Without the prior written consent of Party A, they shall not cause Party
C to execute any major contract, except contracts in the ordinary course of
business (for purpose of this subsection, a contract with a value exceeding RMB
100,000 shall be deemed a major contract);

 

  2.1.7 Without the prior written consent of Party A, they shall not cause Party
C to provide any person with any loan or credit;

 

  2.1.8 They shall provide Party A with information on Party C’s business
operations and financial condition at Party A’s request;

 

  2.1.9 If requested by Party A, they shall procure and maintain insurance in
respect of Party C’s assets and business from an insurance carrier acceptable to
Party A, at an amount and type of coverage typical for companies that operate
similar businesses;

 

  2.1.10 Without the prior written consent of Party A, they shall not cause or
permit Party C to merge, consolidate with, acquire or invest in any person;

 

  2.1.11 They shall immediately notify Party A of the occurrence or possible
occurrence of any litigation, arbitration or administrative proceedings relating
to Party C’s assets, business or revenue;

 

  2.1.12 To maintain the ownership by Party C of all of its assets, they shall
execute all necessary or appropriate documents, take all necessary or
appropriate actions and file all necessary or appropriate complaints or raise
necessary and appropriate defenses against all claims;

 

  2.1.13 Without the prior written consent of Party A, they shall ensure that
Party C shall not in any manner distribute dividends to its shareholders,
provided that upon Party A’s written request, Party C shall immediately
distribute all distributable profits to the respective shareholders; and

 

  2.1.14 At the request of Party A, they shall appoint any persons designated by
Party A as directors of Party C.

 

  2.2 Covenants of Party B and Party C

 

     Party B hereby covenants as follows:

 

  2.2.1 Without the prior written consent of Party A, Party B shall not sell,
transfer, mortgage or dispose of in any other manner any legal or beneficial
interest in the equity interests in Party C held by Party B, or allow the
encumbrance thereon of any security interest, except for the pledge placed on
these equity interests in accordance with Party B’s Share Pledge agreement;



--------------------------------------------------------------------------------

  2.2.2 Party B shall cause the shareholders’ meeting or the board of directors
of Party C not to approve the sale, transfer, mortgage or disposition in any
other manner any legal or beneficial interest in the equity interests in Party C
held by Party B, or allow the encumbrance thereon of any security interest,
without the prior written consent of Party A, except for the pledge placed on
these equity interests in accordance with Party B’s Share Pledge Agreement;

 

  2.2.3 Party B shall cause the shareholders’ meeting or the board of directors
of Party C not to approve the merger or consolidation with any person, or the
acquisition of or investment in any person, without the prior written consent of
Party A;

 

  2.2.4 Party B shall immediately notify Party A of the occurrence or possible
occurrence of any litigation, arbitration or administrative proceedings relating
to the equity interests in Party C held by Party B;

 

  2.2.5 Party B shall cause the shareholders’ meeting or the board of directors
of Party C to vote their approval of the transfer of the Optioned Interests as
set forth in this Agreement and to take any and all other actions that may be
requested by Party A;

 

  2.2.6 To the extent necessary to maintain Party B’s ownership in Party C,
Party B shall execute all necessary or appropriate documents, take all necessary
or appropriate actions and file all necessary or appropriate complaints or raise
necessary and appropriate defenses against all claims;

 

  2.2.7 Party B shall appoint any designee of Party A as director of Party C, at
the request of Party A;

 

  2.2.8 At the request of Party A at any time, Party B shall promptly and
unconditionally transfer its equity interests in Party C to Party A’s
Designee(s) in accordance with the Equity Interest Purchase Option under this
Agreement, and Party B hereby waives its right of first refusal (if any) to the
share transfer by the other existing shareholder of Party C (if any); and

 

  2.2.9 Party B shall strictly abide by the provisions of this Agreement and
other contracts jointly or separately executed by and among Party B, Party C and
Party A, perform the obligations hereunder and thereunder, and refrain from any
action/omission that may affect the effectiveness and enforceability thereof. To
the extent that Party B has any remaining rights with respect to the equity
interests subject to this Agreement hereunder or under the Share Pledge
Agreement among the same parties hereto or under the Power of Attorney granted
in favor of Party A, Party B shall not exercise such rights except in accordance
with the written instructions of Party A.

 

3. Representations and Warranties

 

   Party B and Party C hereby represent and warrant to Party A, jointly and
severally, as of the date of this Agreement and each date of transfer of the
Optioned Interests, that:

 

  3.1 They have the authority to execute and deliver this Agreement and any
share transfer contracts to which they are a party concerning the Optioned
Interests to be transferred thereunder (each, a “Transfer Contracts”), and to
perform their obligations under this Agreement and any Transfer Contracts. Party
B and Party C agree to enter into Transfer Contracts consistent with the terms
of this Agreement upon exercise of the option. This Agreement and the Transfer
Contracts to which they are a party constitute or will constitute their legal,
valid and binding obligations and shall be enforceable against them in
accordance with the provisions thereof;

 

  3.1.1 The execution and delivery of this Agreement or any Transfer Contracts
and the obligations under this Agreement or any Transfer Contracts shall not:
(i) cause any violation of any applicable laws of China; (ii) be inconsistent
with their articles of association, bylaws or other organizational documents of
Party C; (iii) cause the violation of any contracts or instruments to which they
are a party or which are binding on them, or constitute any breach under any
contracts or instruments to which they are a party or which are binding on them;
(iv) cause any violation of any condition for the grant and/or continued
effectiveness of any licenses or permits issued to either of them; or (v) cause
the suspension or revocation of or imposition of additional conditions to any
licenses or permits issued to either of them;



--------------------------------------------------------------------------------

  3.2 Party B has a good and merchantable title to the equity interests in Party
C he holds. Except for Party B’s Share Pledge Agreement, Party B has not placed
any security interest on such equity interests;

 

  3.3 Party C has a good and merchantable title to all of its assets, and has
not placed any security interest on the aforementioned assets;

 

  3.4 Party C does not have any outstanding debts, except for (i) debt incurred
in the ordinary course of business; and (ii) debts disclosed to Party A for
which Party A’s written consent has been obtained.

 

  3.5 Party C has complied with all laws and regulations of China applicable to
asset acquisitions; and

 

  3.6 There are no pending or threatened litigation, arbitration or
administrative proceedings relating to the equity interests in or assets of
Party C.

 

4. Effective Date

 

   This Agreement shall become effective upon the date hereof, and remain
effective for a term of 10 years, and may be renewed for an additional 10 years
at Party A’s election.

 

5. Governing Laws and Resolution of Disputes

 

  5.1 Governing laws

 

     The execution, effectiveness, construction, performance, amendment and
termination of this Agreement and the resolution of disputes hereunder shall be
governed by the formally published and publicly available laws of China. Matters
not covered by formally published and publicly available laws of China shall be
governed by international legal principles and practices.

 

  5.2 Methods of Resolution of Disputes

 

     Any dispute, controversy or claim arising out of or relating to this
Agreement, or the breach termination or invalidity thereof, shall be settled by
arbitration at the Hong Kong International Arbitration Center (“HKIAC”) under
the UNCITRAL Arbitration Rules as at present in force and as may be amended by
the rest of this clause. For the purpose of such arbitration, there shall be a
board of arbitration (the “Board of Arbitration”) consisting of three
arbitrators, each of Party A and Party B shall select one (1) member and the
third member shall be selected by mutual agreement of the other members, or if
the other members fail to reach agreement on a third member within twenty
(20) days after their selection, such third member shall thereafter be selected
by the HKIAC upon application made to it for such purpose. The language used in
such arbitration shall be English, and the place of arbitration shall be in Hong
Kong at HKIAC. Any such arbitration shall be administered by HKIAC in accordance
with HKIAC Procedures for Arbitration in force at the date of this Agreement
including any additions to the UNCITRAL Arbitration Rules as are therein
contained. The decision by the Board of Arbitration shall be final and binding
on the parties.



--------------------------------------------------------------------------------

6. Taxes and Fees

 

   Each Party shall pay any and all transfer and registration tax, expenses and
fees incurred thereby or levied thereon in accordance with the laws of China in
connection with the preparation and execution of this Agreement and the Transfer
Contracts, as well as the consummation of the transactions contemplated under
this Agreement and the Transfer Contracts.

 

7. Notices

 

  7.1 All notices and other communications required or permitted to be given
pursuant to this Agreement shall be delivered personally or sent by registered
mail, postage prepaid, by a commercial courier service or by facsimile
transmission to the address of such party set forth below. A confirmation copy
of each notice shall also be sent by email. The dates on which notices shall be
deemed to have been effectively given shall be determined as follows:

 

  7.1.1 Notices given by personal delivery, by courier service or by registered
mail, postage prepaid, shall be deemed effectively given on the date of delivery
or refusal at the address specified for notices.

 

  7.1.2 Notices given by facsimile transmission shall be deemed effectively
given on the date of successful transmission (as evidenced by an automatically
generated confirmation of transmission).

 

  7.2 For the purpose of notices, the addresses of the Parties are as follows:

 

To Party A:   Lenovo-AsiaInfo Technologies, Inc.   Address:    Room 301-310,
Zhongdian Information Tower, 6 Zhongguancun South Street, Haidian District,
Beijing 100086, China   Attn:    Legal Department   Phone:    (8610)821666888  
Facsimile:    (8610)82166699 To Party B:   Jian Qi      Address:    Room
8,Building 5, Yiguang Temple Yard 2020, Haidian District, Beijing, P.R. China  
Attn:    Jian Qi   Phone:    (86) 13301339321 To Party C:   Lenovo Security
Technologies (Beijing), Inc.   Address:    Room 801-810, Zhongdian Information
Tower, No.6 Zhongguancun South Street, Haidian District, Beijing 100086, P. R.
China   Attn:    Legal Department   Phone:    (8610)82166688   Facsimile:   
(8610)82166699

 

  7.3 Any party may at any time change its address for notices by a notice
delivered to the other party in accordance with the terms hereof.

 

8. The Duty to Maintain Confidentiality

 

   The Parties acknowledge that any oral or written information exchanged among
them with respect to this Agreement is confidential information. Each Party
shall maintain the confidentiality of all such information, and without
obtaining the written consent of other Parties, it shall not disclose any
relevant information to any third parties, except in the following
circumstances: (a) such information is or will be in the public domain (provided
that this is not the result of a public disclosure by the receiving party);
(b) information disclosed as required by applicable laws or rules or regulations
of any stock exchange; or (c) information required to be disclosed by any Party
to its legal counsel or financial advisor regarding the transaction contemplated
hereunder, and such legal counsel or financial advisor are also bound by
confidentiality duties similar to the duties in this section. Disclosure of any
confidential information by the staff members or agency hired by any Party shall
be deemed disclosure of such confidential information by such Party, which Party
shall be held liable for breach of this Agreement. This section shall survive
the termination of this Agreement for any reason.



--------------------------------------------------------------------------------

9. Further Warranties

 

   The Parties agree to promptly execute documents that are reasonably required
for or are conducive to the implementation of the provisions and purposes of
this Agreement and take further actions that are reasonably required for or are
conducive to the implementation of the provisions and purposes of this
Agreement.

 

10. Miscellaneous

 

  10.1 Amendment, change and supplement

 

     Any amendment, change and supplement to this Agreement shall require the
execution of a written agreement by all of the Parties.

 

  10.2 Entire contract

 

     Except for amendments, supplements or changes in writing executed after the
execution of this Agreement, this Agreement shall constitute the entire
agreement reached by and among the Parties hereto with respect to the subject
matter hereof, and shall supercede all prior oral and written consultations,
representations and contracts reached with respect to the subject matter of this
Agreement.

 

  10.3 Headings

 

     The headings of this Agreement are for convenience only, and shall not be
used to interpret, explain or otherwise affect the meanings of the provisions of
this Agreement.

 

  10.4 Language

 

     This Agreement is written in both Chinese and English language in three
copies, each Party having one copy with equal legal validity; in case there is
any conflict between the Chinese version and the English version, the Chinese
version shall prevail.

 

  10.5 Severability

 

     In the event that one or several of the provisions of this Agreement are
found to be invalid, illegal or unenforceable in any aspect in accordance with
any laws or regulations, the validity, legality or enforceability of the
remaining provisions of this Agreement shall not be affected or compromised in
any respect. The Parties shall strive in good faith to replace such invalid,
illegal or unenforceable provisions with effective provisions that accomplish to
the greatest extent permitted by law and the intentions of the Parties, and the
economic effect of such effective provisions shall be as close as possible to
the economic effect of those invalid, illegal or unenforceable provisions.

 

  10.6 Successors

 

     This Agreement shall be binding on and shall inure to the interest of the
respective successors of the Parties and the permitted assigns of such Parties.



--------------------------------------------------------------------------------

  10.8 Survival

 

  10.8.1 Any obligations that occur or that are due as a result of this
Agreement upon the expiration or early termination of this Agreement shall
survive the expiration or early termination thereof.

 

  10.8.2 The provisions of Articles 5, 7, 8 and this Section 10.8 shall survive
the termination of this Agreement.

 

  10.9 Waivers

 

     Any Party may waive the terms and conditions of this Agreement, provided
that such a waiver must be provided in writing and shall require the signatures
of the Parties. No waiver by any Party in certain circumstances with respect to
a breach by other Parties shall operate as a waiver by such a Party with respect
to any similar breach in other circumstances.

IN WITNESS WHEREOF, the Parties have caused their respective duly authorized
representatives to execute this Agreement as of the date first above written.



--------------------------------------------------------------------------------

No contents in the page. Party A: Lenovo-AsiaInfo Technologies, Inc.
By Legal Representative:  

/s/ Jian Qi

 

Name: Jian Qi

 

Party B: Jian Qi By:  

/s/ Jian Qi

 

 

Party C: Lenovo Security Technologies (Beijing), Inc. By Legal Representative:  

/s/ Jian Qi

 

Name: Jian Qi